___________

                                    No. 95-1686
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Todd Aaron Flann,                         *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     March 15, 1996

                           Filed:   March 19, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     During the execution of a search warrant incident to a narcotics
investigation, the Drug Enforcement Administration (DEA) seized cash from
a safe deposit box belonging to Todd Aaron Flann.       The DEA later notified
him that the cash was subject to forfeiture because it had been used or
acquired as a result of a drug-related offense.      When no claims were filed
within the period set forth in the notice of seizure, the DEA declared the
money forfeited.      Flann later pleaded guilty to conspiring to launder
money, in violation of 18 U.S.C. §§ 1956(a)(1)(A)(ii) and 1956(g).       Prior
to sentencing, he moved under Federal Rule of Criminal Procedure 12(b)(2)
to dismiss the indictment, arguing that he previously was punished for the
same offense when the money in his safe deposit box was forfeited.          The
                1
district court denied the motion and




     1
     The HONORABLE MICHAEL J. DAVIS, United States District Judge
for the District of Minnesota.
imposed sentence.    Flann now appeals the denial of his Rule 12(b)(2)
motion, and we affirm.


     "The Double Jeopardy Clause of the Fifth Amendment protects against
a second prosecution for the same offense after either an acquittal or a
conviction and against multiple punishments for the same offense."   United
States v. Clementi, 70 F.3d 997, 999 (8th Cir. 1995).        Reviewing the
district court's denial of Flann's motion de novo, see id., we agree with
the court that Flann's double jeopardy claim fails, because he did not
contest the administrative forfeiture at issue.      See United States v.
Sykes, 73 F.3d 772, 773-74 (8th Cir. 1996); Clementi, 70 F.3d at 1000.


     Flann argues that he sufficiently contested the proceeding for double
jeopardy purposes when he filed a petition for remission (which the DEA
later denied) after receiving the notice of seizure.     We disagree.   See
United States v. German, 1996 WL 37658, No. 95-2162, at *3-*5 (10th Cir.
Jan. 31, 1996) (jeopardy did not attach when defendant failed to judicially
contest forfeiture of semi-truck by filing claim of ownership and bond, and
elected only to pursue administrative remedy by filing petition for
remission); United States v. Vega, 72 F.3d 507, 514 (7th Cir. 1995) (for
jeopardy to attach to forfeiture proceeding, defendant had to file claim;
petition for remission and mitigation was not sufficient).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-